Exhibit 10.4

Non-Employee Director

RESMED INC.

TERMS OF STOCK OPTION

 

Name of Participant:

    

[Participant Name]

Date of Grant:

    

[Grant Date]

Grant Price:

    

[Grant Price]

Options Granted:

    

[Number of Shares Granted]

This document sets forth the terms of a Stock Option (the “Option”) granted by
ResMed Inc., a Delaware corporation (the “Company”), pursuant to a Summary of
Stock Option Grant (“Summary”) displayed at the Web site of the Company’s option
plan administrator. The Summary, which specifies the person to whom the Option
is granted (“Grantee”) and other specific details of the grant, and the
electronic acceptance of the Summary at the Web site of the Company’s option
plan administrator are incorporated herein by reference.

A.        Grantee is a non-employee director of the Company or a Subsidiary of
the Company.

B.        In consideration of services to be performed, Company desires to
afford Grantee an opportunity to purchase shares of its Common Stock in
accordance with the ResMed Inc. 2009 Incentive Award Plan, as the same may be
amended or restated from time to time (the “Plan”), as hereinafter provided.

C.        Any capitalized terms not otherwise defined herein shall have the
meaning accorded them under the Plan or in the Summary, as applicable.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound, agree as follows:

1.        Grant of Option.  Company hereby irrevocably grants to Grantee the
right and option (the “Option”) to purchase all or any part of the aggregate
number of shares of the Common Stock of Company specified in the Summary (the
“Option Shares”) at the Option Price specified in the Summary (the “Option
Price”), during the period and subject to the conditions set forth in this
agreement and in the Summary.

2.        Option Period.  The Option Period begins on the Grant Date specified
in the Summary and ends on the Expiration Date specified in the Summary, subject
to earlier termination of the Option Period in accordance with Section 6 hereof.
Any vested portion of the Option shall be exercised in accordance with the
provisions of Sections 3, 4, 5 and 6 hereof during the Option Period. All rights
to exercise the Option, and the Option Period, shall terminate on the Expiration
Date or such earlier date specified in Section 6 hereof.

3.        Option Vesting.   The Option shall become vested in full on the
earlier of (i) the first November 11 following the Grant Date, or (ii) the date
of the first (1st) annual meeting of stockholders of the Company following the
Grant Date. Option vesting shall cease and the Option shall be forfeited as of
the Grantee’s Termination of Directorship. Notwithstanding the foregoing, in the
event of a Change in Control and the Grantee does not continue as a director of
the successor entity to such Change in Control, the Option shall be and become
fully vested and exercisable as of the effective date of such Change in Control.
Notwithstanding the foregoing, if the Grantee dies while a non-employee director
of the Company the unvested stock options shall become fully vested and
nonforfeitable as of the date of such Grantee’s death.

4.        Option Holding/No Exercise Period.  No portion of the vested Option
may be exercised until after the earlier of (i) November 11th of the third year
following the Grant Date, or (ii) six months following the Grantee’s Termination
of Directorship.



--------------------------------------------------------------------------------

4A.      4A.      Automatic Exercise of Option.  Notwithstanding anything in
this Agreement to the contrary, in the event the Option has not been exercised
on or before the Expiration Date of the Option, and the Fair Market Value of the
Company’s Common Stock on the Expiration Date of the Option exceeds its Option
Price per share by 1% or more, as determined by the Company (or its agent), the
vested portion of the Option shall be exercised automatically on the Expiration
Date. The Option Price shall be paid through shares of Common Stock issuable
upon exercise of the Option having a Fair Market Value at the close of the stock
market on the date of exercise. The Company will thus issue Grantee shares of
Common Stock upon such automatic exercise in an amount equal to the number of
vested options exercised, less the deemed number of shares used to pay the
aggregate Option Price (based on the Fair Market Value of the Common Stock at
the close of the market on the date of exercise). This Section 4A shall apply
regardless of whether the Option is a Non-Qualified Stock Option or Incentive
Stock Option.

5.        Manner of Exercise.  Exercise of the Option shall be by written notice
as directed by the Company, details of which will be provided to you. The notice
shall be accompanied by payment in full in cash, check, or a combination
thereof, in the aggregate amount of the Option Price specified in the Summary
multiplied by the number of shares to be purchased by Grantee through such
exercise, plus payment of all applicable withholding taxes. In addition, the
Option Price and associated tax withholding obligations may be paid through the
delivery of a notice that the Grantee has placed a market sell order with a
broker with respect to the shares of Common Stock then issuable upon exercise of
the Option, and the broker timely pays a sufficient portion of the net proceeds
of the sale to the Company in satisfaction of the Option exercise price and tax
withholding obligations.

6.        Rights in Event of Termination of Directorship.

(a)        In the event of Grantee’s Termination of Directorship for any reason,
and after giving effect, to the extent applicable, to Section 3 regarding Option
acceleration and Section 4 regarding the Option Holding/No Exercise Period, the
then vested, unexercised and unexpired portion, if any, of Grantee’s Option as
of the date of Termination of Directorship may be exercised at any time until
the earlier of (i) the third anniversary of such Termination of Directorship, or
(ii) the Expiration Date specified in the Summary. After this date, the Option
shall be automatically cancelled and the Option Period shall terminate.

(b)        Termination of Directorship shall mean the time when the Grantee who
is a Non-Employee Director ceases to be a member of the Board of Directors of
the Company or a Subsidiary for any reason, including, without limitation, a
termination by resignation, failure to be elected, death or retirement. The
Administrator, in its discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship with respect to Non-Employee
Directors.

7.        Transferability of Option.

(a)        Subject to subsection 7(b), the Option is not transferable by Grantee
other than by will or by the laws of descent and distribution in the event of
the Grantee’s death, in which event the Option may be exercised by the heirs or
legal representatives of the Grantee as provided in Section 6 hereof. The Option
may be exercised during the lifetime of the Grantee only by the Grantee. Any
attempt at assignment, transfer, pledge or disposition of the Option contrary to
the provisions hereof or the levy of any execution, attachment or similar
process upon the Option shall be null and void and without effect. Any exercise
of the Option by a person other than the Grantee shall be accompanied by
appropriate proofs of the right of such person to exercise the Option.

(b)        Notwithstanding the foregoing provisions of subsection 7(a), the
Administrator, in its sole discretion, may permit the transfer of a
non-qualified option held by the Grantee (i) pursuant to a DRO, or (ii) by gift
or contribution to a Permitted Transferee. Any Option that has been so
transferred shall continue to be subject to all of the terms and conditions as
applicable to the original Grantee, and the transferee shall execute any and all
such documents requested by the Administrator in connection with the transfer,
including without limitation to evidence the



--------------------------------------------------------------------------------

transfer and to satisfy any requirements for an exemption for the transfer under
applicable federal and state securities laws.

8.        Changes in Capital Structure.

(a)        The number of Option Shares covered by this Option and the Option
Price shall be equitably adjusted in the event (the “Event”) of (i) the payment
of any dividend or the making of any distribution of Common Stock to holders of
record of Common Stock, (ii) any stock split, combination of shares,
recapitalization or other similar change; (iii) the merger or consolidation of
the Company into or with any other corporation; or (iv) the reorganization,
dissolution, liquidation or winding up of the Company, and the Grantee shall be
entitled to receive such new, additional or other shares of stock of any class,
or other property (including cash), as Grantee would have been entitled to
receive as a matter of law in connection with such Event had Grantee held the
Option Shares on the record date set for such Event. In addition, upon such
change, the Option Price of the Option Shares or other securities subject to any
unexercised portions of this Option shall be adjusted proportionately so that
Grantee shall have the right to purchase the number of Option Shares (as
adjusted) under this Option at an Option Price (as adjusted) which Grantee could
purchase for the total purchase price applicable to the unexercised portion of
this Option immediately prior to such Event had Grantee held the Option Shares
on the record date set for such Event. Any fractional shares resulting from such
calculation shall be eliminated. The Administrator shall have the authority to
determine the adjustments to be made under this Section 9 and any such
determination shall be final, binding and conclusive.

(b)        Notwithstanding the provision of this Agreement, in the event of a
Change in Control, the Option shall be assumed or an equivalent option
substituted by the successor corporation or a parent or subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Option, the Administrator may cause any or all of
such Option to become fully exercisable prior to the consummation of such
transaction and the Administrator shall notify the Optionee of such acceleration
and the Option shall be fully exercisable for a period of fifteen (15) days from
the date of such notice, and the Option shall terminate upon the expiration of
such period.

9.        Legal Requirements.

(a)        If the listing, registration or qualification of the Option Shares
upon any securities exchange or under any federal or state law, or the consent
or approval of any governmental regulatory body is necessary or advisable as a
condition of or in connection with the purchase of the Option Shares, the
Company shall not be obligated to issue or deliver the certificates representing
the Option Shares as to which the Option has been exercised unless and until
such listing, registration, qualification, consent or approval shall have been
effected or obtained and is in effect. This Option does not hereby impose on the
Company a duty to so list, register, qualify, maintain or effect or obtain
consent or approval.

(b)        The shares of stock deliverable upon the exercise of the Option, or
any portion thereof, may be either previously authorized but unissued shares or
issued shares, which have then been reacquired by the Company. Such shares shall
be fully paid and nonassessable.

(c)        The Grantee shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect of any Option Shares purchasable
upon the exercise of any part of the Option unless and until such shares of
Common Stock shall have been issued by the Company to the Grantee, as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company, or by the issuance of a stock certificate in
Grantee’s name.

10.      No Obligation to Exercise Option.  The Grantee shall be under no
obligation to exercise the Option.



--------------------------------------------------------------------------------

11.      Fractional Option Shares.  No fractional shares or scrip representing
fractional shares of Common Stock shall be issued upon the exercise of this
Option, but the Company shall issue one additional share of its Common Stock in
lieu of each fraction of a share otherwise called for upon any exercise of this
Option.

12.      Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed to be properly given when personally delivered to
the party entitled to receive the notice or when sent by certified or registered
mail, postage prepaid, properly addressed to the party entitled to receive such
notice at the address stated below:



--------------------------------------------------------------------------------

Non-Employee Director

 

If to Company:

    

ResMed Inc.

    

9001 Spectrum Center Blvd.

    

San Diego, CA 92123

    

USA

    

Attn:  David Pendarvis, Corporate Secretary

If to Grantee:

    

Address of Grantee on file with ResMed Inc. or its subsidiary

13.      Administration.  This Option has been granted pursuant to the Plan
adopted by the Board of Directors of the Company and approved by the
stockholders of the Company, and is subject to the terms and provisions thereof.
By acceptance hereof the Grantee acknowledges receipt of a copy of the Plan. All
questions of interpretation and application of the Plan and this Option shall be
determined by the Company, and such determination shall be final, binding and
conclusive.

14.      Data Privacy Waiver.

(a)        Grantee hereby agrees to that the Company and its affiliates are
permitted to collect, store, hold, process, and transfer personal (and
sensitive) information and data relating to the Grantee as part of its personnel
and other business records and may use such information in the course of its
business. Such information and data may include, but is not limited to, personal
data, service information, and financial information. The Company and its
affiliates may use such data for compensation and benefit planning, to
administer the Plan and other benefits plans, and otherwise in the course of its
business.

(b)        Grantee hereby agrees that the Company and its affiliates may
disclose or transfer such personal data or information to third parties,
including parties situated outside the country in which Grantee works or reside,
even if the recipient country has different data privacy laws than those in the
country where Grantee works or resides.

(c)        This Section 14 applies to information and data held, used or
disclosed in any medium.

15.      Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

16.      Governing Law.  This Agreement shall be governed by and construed under
the laws of the State of Delaware without regard to conflicts of laws or
principles.

17.      Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures to this
Agreement may be provided in electronic format in accordance with the Company’s
programs and policies permitting electronic delivery of signatures.

18.      Amendment.  This Agreement may not be amended in a material adverse way
to Grantee except by an instrument in writing signed by the Grantee and the
Company.

19.      Conformity to Securities Laws.  Grantee acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and all
applicable state and foreign securities laws and regulations. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Option
is granted and may be exercised, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereunto agree to the terms and conditions set
forth above and in the Summary.

 

RESMED INC.

  

GRANTEE

/s/ Peter C. Farrell                        

  

                                                              

Peter C. Farrell

  

(Acceptance designated electronically

Chief Executive Officer

  

at the option plan administrator’s Web site)